The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:

Drawing Objection
The drawings are objected to for the following reason:
Figures 1.7-1.12 appear not to be part of the claimed design as stated in the specification. Therefore, they must be removed from the reproductions. Applicant may submit Figures 1.7-1.12 as appendix.
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.
The examiner also recommends using a lossless file format when submitting drawings through EFS-web (e.g., TIFF, PNG, GIF, BMP). Applicant is encouraged to submit the amended drawings all in vector format. Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
	
Specification Objections
The specification is objected to for the following reasons:
1) Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawing clearly and accurately. See MPEP 1503.01(I)(II). Pursuant to the drawing objection, the specification must be amended by removing the descriptions of the figures 1.7-1.12 from the specification.
2) The statement reading “The whole of the present article has translucency” must be removed from the specification because the drawings show that the article is translucent.
3) The statement reading “fig. 1.1 through 1.6 are monochrome and do not limit the color of the present design” attempts to broaden the scope of the claim. Statements that attempt to broaden the scope of the claimed design beyond that which is shown in the drawings are not permitted. MPEP §1503.01(II) The design claim is limited to what is shown in the drawings.
4) by Removing FIGS. 1.7-1.12 from the reproductions, the statement reading “figs. 1.7 through 1.12 are reference views showing the article in line drawings and form no part of the claimed design” must be cancelled.
5) The statement reading “the present article is made of glass or plastic” must be removed from the specification. The statement is objected to because material is directed to function/structure of the article that is of no concern in design patents.	

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 Il for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and- resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571 -273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window 
https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex Parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935). 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
If applicant’s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the reply non-responsive.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omeed Agilee, whose telephone number is (408) 918-7681. The examiner can normally be reached on Monday thru Friday 8:00 AM till 5:00 PM ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Stout can be reached on Monday thru Friday at (408) 918-7558. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMEED AGILEE/Primary Examiner, Art Unit 2924